DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-20 have been withdrawn due to a restriction requirement and Applicant election made over the phone.
Claims 1-14 are now presented for examination.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to utilizing a gateway application, classified in H04W88/16.
II. Claims 15-20, drawn to authentication, classified in H04W12/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as utilizing a gateway application, while subcombination II has separate utility such as authenticating, which demonstrates two-way distinctness and do not overlap in scope.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Thomas Watson on 10/10/22, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the virtual operating system function" in lines 8, 11, and 12.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear if “the virtual operating system function” is intended to relate to the “private virtual operating system function” or if it is independent/separate of it.
Claims 2-7 are rejected as being dependent on rejected claim 1 and fail to cure it deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kappor et al. (hereinafter Kapoor) (US 2021/0058399 A1) in view of Rodriguez et al. (hereinafter Rodriguez) (US 2022/0171648 A1).

As to claim 1, Kapoor teaches a method, comprising: 
hosting, by network equipment (Data processing system 400 on network connected by Communication Link 412) comprising a processor (Processor 402), a private virtual operating system function accessible (accessible and secure through virtual machines with authorization/authentication by credentials, etc.) to a user equipment (radio/telephone equipment/device  on cellular networks, which could be 5G, etc.), wherein the private virtual operating system is a private cloud-based operating system (cloud services or a cloud computing service hosted in a private data center or having a virtual private network), dedicated to the user equipment, wherein the private cloud-based operating system is separate from any other private cloud-based operating systems hosted by the network equipment (VPNs are established to be unique to specific customers or stakeholders that allow only persons and devices who have been issued credentials for receiving access) (Fig. 4; [0038]; [0054]; [0076]; [0085]); 
receiving, by the network equipment from the user equipment, request data representative of a request to utilize the virtual operating system function (user equipment with ClientApp 302 sends request that is received for Virtual Private Network Service 306 through API Gateway 304) (Figs. 3A-F); and 
in response to receiving the request data and in response to a condition associated with a subscriber identity being determined to have been satisfied (ClientApp subscriber identity using token(s), VPN password, etc., is validated first at API Gateway 304), facilitating, by the network equipment, utilizing the virtual operating system function at the user equipment, wherein utilizing the virtual operating system function comprises utilizing a gateway application (ClientApp 302 with APIGateway 304), hosted by the user equipment (Figs. 3A-F; [0018]; [0070]-[0071]).
Kapoor is explicitly silent that its user equipment, such as mobile cellular devices, contain a lightweight operating system.  However, Rodriguez teaches mobile devices have a mobile OS, such as Android, iOS, Windows 10 Mobile, KaiOS, etc., that is lightweight or a smaller/simpler OS version compared to operating systems such as Unix, Linux, Windows 10, macOS, etc., for a desktop computing system ([0065]; [0272]).  In addition, Rodriguez teaches the ability to run VMs within containers to enable running a non-native application for a different operating system using a VM.  In this manner, a container operating system can support legacy applications for other operating systems using an emulated hypervised software stack. For example, a Windows or Android application can run within a container on a different operating system (Linux, Unix, iOS, Windows Mobile, etc.) by instantiating a VM within the container and then running the non-native OS and application within the VM (Abstract; [0065]; [0272]; Fig. 2).  Kapoor and Rodriguez are analogous art with the claimed invention because they are all in the same field of endeavor of mobile communication and capable of utilizing the 5G cellular network.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to have Rodriguez’s teachings, including having the user equipment, such as mobile cellular devices, to contain a lightweight operating system, be applied to Kappor’s mobile device or user equipment.  The suggestion/motivation for doing so would have been to provide the predicted result of having a mobile version of an operating system for a mobile device, which is more appropriate than a full or desktop version of an operating system, given the limited resources of the mobile device (Rodriguez - Abstract; [0065]; [0272]).

As to claim 2, Rodriguez teaches wherein the private virtual operating system function is unavailable to the user equipment prior to the facilitating of the utilizing of the private virtual operating system function (Abstract; [0065]; [0272]; Fig. 2).  Rodriguez teaches the ability to run VMs within containers to enable running a non-native application for a different operating system using a VM, which was not previously available.  In this manner, a container operating system can support legacy applications for other operating systems using an emulated hypervised software stack. For example, a Windows or Android application can run within a container on a different operating system (Linux, Unix, iOS, Windows Mobile, etc.) by instantiating a VM within the container and then running the non-native OS and application within the VM (Abstract; [0065]; [0272]; Fig. 2).  Kapoor and Rodriguez are analogous art with the claimed invention because they are all in the same field of endeavor of mobile communication and capable of utilizing the 5G cellular network.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to have Rodriguez’s teachings, including in response to receiving the private virtual operating system function, utilizing the private virtual operating system function to perform a task previously unavailable to the mobile device prior to the receiving, be applied to Kappor’s mobile device or user equipment.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to utilize functions and tasks from different operating systems and platforms (Rodriguez - Abstract; [0065]; [0272]).

As to claim 3, Kapoor teaches wherein the private virtual operating system function comprises an application to be utilized by the user equipment (ClientApp 302, etc.) ([0038]; [0068]; Figs. 3A-F).

As to claim 4, Kapoor teaches wherein the facilitating the utilizing of the virtual operating system function at the user equipment comprises providing the virtual operating system function for access by the user equipment (Abstract; Figs 3A-F; [0038]; [0004]; [0017]).

As to claim 5, Rodriguez teaches wherein the private virtual operating system function is an iPhone operating system function (function from iOS provided by Apple) or an Android operating system function (function from Android OS provided by Google) ([0065]; [0180]; [0272]).

As to claim 6, Kapoor teaches further comprising: configuring, by the network equipment, the private virtual operating system function in accordance with subscriber entity data associated with a subscriber of the user equipment (Abstract; Figs 3A-F; [0038]; [0004]).

As to claim 7, Rodriguez teaches wherein receiving the request data is in response to facilitating a booting function for the user equipment ([0100]; [0111]-[0112]).

As to claim 8, Kapoor teaches a mobile device, comprising: 
a processor (Processor 402); and 
a memory (Memory 404a, 404b) that stores executable instructions that (storing the computer program product and/or executing program code), when executed by the processor (Processor 402), facilitate performance of operations, comprising (Fig. 4; [0076]): 
sending request data representative of a private virtual operating system function to a server system (user equipment with ClientApp 302 sends request that is received for Virtual Private Network Service 306 through API Gateway 304) (Figs. 3A-F); 
in response to sending the request data, receiving the private virtual operating system function from the server system (user equipment with ClientApp 302 sends request that is received for Virtual Private Network Service 306 through API Gateway 304), wherein the private virtual operating system function is a private cloud-based operating system function dedicated to the mobile device (accessible and secure through virtual machines with authorization/authentication by credentials, etc.) (Figs. 3A-F; Fig. 4; [0038]; [0054]; [0076]; [0085]); and 
in response to receiving the private virtual operating system function, utilizing the private virtual operating system function to perform a task, wherein utilizing comprises utilizing a gateway application accessible to the mobile device (ClientApp 302 with APIGateway 304) (Figs. 3A-F; [0018]; [0070]-[0071]).
However, Rodriguez teaches the ability to run VMs within containers to enable running a non-native application for a different operating system using a VM, which was not previously available.  In this manner, a container operating system can support legacy applications for other operating systems using an emulated hypervised software stack. For example, a Windows or Android application can run within a container on a different operating system (Linux, Unix, iOS, Windows Mobile, etc.) by instantiating a VM within the container and then running the non-native OS and application within the VM (Abstract; [0065]; [0272]; Fig. 2).  Kapoor and Rodriguez are analogous art with the claimed invention because they are all in the same field of endeavor of mobile communication and capable of utilizing the 5G cellular network.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to have Rodriguez’s teachings, including in response to receiving the private virtual operating system function, utilizing the private virtual operating system function to perform a task previously unavailable to the mobile device prior to the receiving, be applied to Kappor’s mobile device or user equipment.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to utilize functions and tasks from different operating systems and platforms (Rodriguez - Abstract; [0065]; [0272]).

As to claim 9, Kapoor teaches wherein the request data is associated with a subscriber identity of the mobile device, and wherein the private virtual operating system function is a private cloud-based operating system function dedicated to the mobile device having said subscriber identity (ClientApp subscriber identity using token(s), VPN password, etc., is validated first at API Gateway 304) (Figs. 3A-F; [0018]; [0070]-[0071]).

As to claim 10, Kapoor teaches wherein receiving the private virtual operating system function is further in response to a condition associated with the subscriber identity being determined to have been satisfied (ClientApp subscriber identity using token(s), VPN password, etc., is satisified/validated first at API Gateway 304) (Figs. 3A-F; [0018]; [0070]-[0071]).

As to claim 11, Kapoor teaches wherein the private virtual operating system function comprises a mobile application function ([0070]-[0071]; [0085]).

As to claim 12, Rodriguez teaches wherein the request data is first request data, wherein the private virtual operating system function is a first virtual operating system function, and wherein the operations further comprise: in response to receiving the first virtual operating system function, sending second request data representative of a second virtual operating system function different than the first operating system function ([0065]; [0272]; Abstract).

As to claim 13, Rodriguez teaches wherein the second operating system function is a previous operating system function previously utilized by the mobile device prior to the first operating system function ([0065]; [0272]; Abstract).

As to claim 14, Rodriguez teaches wherein the first operating system function is an Android operating system function (function from Android OS provided by Google), and wherein the second operating system function is an iPhone operating system function (function from iOS provided by Apple) ([0065]; [0180]; [0272]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sternberg et al. (US 2017/0332421 A1) discloses a 5G Network Architecture that uses virtualization and network slicing. The user equipment (UE) interacts with an underlay network that interacts with virtual network slices. The UE interacts with the underlay network (ULN) to establish a connection to a virtual network slice. Procedures are defined to assign a new slice instance to a UE (UE initiated and ULN initiated); to change a UE Profile (UE initiated and ULN Initiated); and to change a UE's assigned slice instance (ULN Initiated).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199